Title: From Louisa Catherine Johnson Adams to John Adams, 19 March 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 19h March 1820
				
				I have just received your Letter and am very much pleased to find you all in such good spirits Why George should have roared so at the idea of your fathers dancing I do not know—but he is not the only one so affected for Mr. Walker of the Senate I thought would have fallen on the floor—Washington is becoming quite dull notwithstanding our wedding we are however to have dancing on Tuesday and Mrs. Van Ness gives a ball on Thursday in honour of the nuptials, her daughter having been brides Maid on the occasion—I have not heard of any other parties yet—We have some new acquisitions to our society the Miss Douglasses and the Miss Gouverneur’s great fortunes and all pretty Girls You would be much pleased with Maria Douglass she is so truly unaffected—We have nothing new here and it is supposed that Congress will shortly adjourn when we shall sink into our old and uniform dullness—but I shall remain as usual your affectionate Mother
				
					L. C. A—
				
				
					Cherry has not got a Calf yet—But Moolly has a superb one—
				Charles says you must write to him—How is your Grand father?
			